Citation Nr: 1734897	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and in excess of 70 percent since June 8, 2016.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to November 1967, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for PTSD and assigned a 50 percent evaluation, effective November 24, 2003.  

In a November 2016 rating decision, the RO increased the evaluation of the Veteran's PTSD to 70 percent, effective June 8, 2016.  The RO has also denied entitlement to a TDIU.  As such, the issues are as stated on the title page.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 



FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an initial disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his PTSD warrants a higher evaluation because it is productive of numerous symptoms, including suicidal ideation.  He has consistently asserted that his PTSD symptoms warrant a rating of 100 percent.  In addition, he maintains that his PTSD alone prevents him from obtaining and retaining substantial gainful employment.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4(2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).
In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.130.  In pertinent part, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

In Bankhead v. Shulkin, 29 Vet. App. 10 (2017), the Court indicated that the Board must consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating.  Further, the Court held that the presence of suicidal ideation alone might cause occupational and social impairment with deficiencies in most areas.  Id.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The DSM-IV provides for a global assessment of functioning score (GAF) of 31-40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work). A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the DSM-IV. The amendments replace those references with references to the recently updated DSM-5.  According to the DSM-5, clinicians no longer assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be removed for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In reviewing the evidence of record, the Board will consider the assigned GAF scores in the Veteran's treatment records; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Factual Background and Analysis

The Veteran filed the initial claim of service connection for PTSD on November 23, 2004.  His initial rating of 50 percent disabling was granted in a September 2009 rating decision which service-connected him for PTSD.  In a November 2016 supplemental statement of the case, the RO awarded a 70 percent disability rating, effective June 8, 2016, the date of the previous VA examination.

As a result of his initial claim, the Veteran was afforded a VA examination in May 2004.  The examiner recorded that the Veteran stated that he had been plagued by auditory hallucinations and multiple other problems since returning from Vietnam.  At this examination, the examiner noted a history of auditory and visual hallucinations; irritability, insomnia, and paranoia.  Insight and judgment were noted as fair to poor.  A GAF score of 40 was assigned.

The examiner noted that the Veteran had psychiatric reports since 1985 which included diagnoses of paranoid schizophrenia, major depressive disorder with psychotic symptoms, alcohol dependence. The examiner diagnosed the Veteran with psychosis.

In a February 2005 treatment note, the Veteran was noted to have a positive screen for PTSD and stated he was receiving treatment for PTSD from the VA mental health and psychology unit.

In June 2006, the Veteran attended a VA examination.  The Veteran stated that his mental symptoms began 40 years ago, and he has had trouble sleeping for 40 years because of his nightmares.  He described his current symptoms as hallucinations, nightmares, which occur constantly and which affect severely affect his personal relationships and ability to work.  The examiner listed the Veteran's symptoms as: appropriate behavior; affect and mood are abnormal, with flattened affect; robotic in appearance; communication within normal limits; abnormal speech which occurs persistently - it is robotic, listing symptoms he may have heard or read about; signs of suspiciousness; persistent hallucination history, including visual and auditory hallucinations, thought processes are appropriate; judgment is impaired with a history of illegal activity; abstract thinking is abnormal, described as concrete; memory is moderately impaired, the Veteran forgets to complete tasks, and appears to not remember what he told the examiner two years ago; passive thoughts of death and suicide, but denies current intent; homicidal ideation is absent.  The examiner added that the Veteran reported re-experiencing the stressor with a persistent, recurrent recollection of the event and distressing dream of the event.  He stated the distressing dreams occurred all the time, and he avoids stimuli associated with the trauma, resulting in diminished interest or participation in significant activities.  The examiner recorded the Veteran's statement, "I try to stay away from people."  The examiner noted that due to the traumatic event, the Veteran has increased arousal, difficulty falling or staying asleep, persistent irritability or outbursts of anger, and persistent difficulty concentrating.  She assigned a GAF score of 40.

In July 2007, the Veteran was admitted to the VA hospital's psychiatric ward and placed on a suicide watch. The psychiatric nurse's note described the Veteran as having "altered thought processes/disintegration of thought processes as evidenced by hallucinations or delusions."  The Veteran was described as having depressed mood, a congruent and depressed affect; having suicidal thoughts, which led to his admission; goal-directed speech; auditory hallucinations prior to admission; with his memory intact and insight and judgment described as fair.

In February 2008 the Veteran was admitted to the VA hospital's locked psychiatric ward for hearing voices telling him to hurt himself and others with his gun.  On admission the Veteran's symptoms were described as recurrent, intrusive thoughts of the stressor; recurrent nightmares; flashbacks occurring mostly at night; sleeping less than three hours per night; hypervigilance; and social isolation.  He also reported episodes of panic attacks.  Upon discharge, the Veteran's GAF score was 30.

In March 2009 the Veteran attended a VA examination. The examiner at this examination thoughtfully reviewed the Veteran's entire file, with particular emphasis on the medical records, and concluded that the Veteran suffers from PTSD.  In addressing previous diagnoses, the examiner noted that the primary diagnosis is polysubstance dependence, in sustained full remission, that the Veteran does not and never has suffered from schizophrenia, and that in addition to the PTSD diagnosis, the Veteran suffers from a psychotic disorder not otherwise specified, which he opined is the cause of the Veteran's auditory hallucinations.  The examiner noted the symptoms of PTSD described in the previous examinations, and assigned a GAF score of 45.  The examiner also noted that it was his opinion that the Veteran "is incapable of performing work.  He has a lengthy history of conflicted relationships, he has multiple medical problems, he is receiving Aid and Assistance, and he is unable to focus or concentrate for an extended period of time."

Relying on the March 2009 VA examination, in September 2009, the RO granted service-connection for the Veteran's PTSD and assigned him an initial rating of 50 percent.  In that rating decision, the RO noted that since the filing of his claim on November 24, 2003, the Veteran had been hospitalized for a total of nine times for mental health treatment, and at each of these admissions, as well as in outpatient treatment sessions, the Veteran "endorsed PTSD related symptoms, including but not limited to, flashbacks, nightmares, depression, anxiety, having thoughts of suicide without concrete plan, excessive avoidance of stimuli and paranoid behaviors."   The RO further noted that, "although a diagnosis of PTSD is not shown in your records until October 2005, the diagnosis was based upon the same symptomatology or complaints as those that were noted in your VA Medical Center treatment reports at the time of your initial claim for benefits."

In November 2009 the Veteran was admitted to the VA hospital's psychiatric ward for an increase in depressed mood, PTSD related nightmares and flashbacks, recent suicidal ideation with plan to shoot himself, and for hearing voices telling him he is no good and he should kill himself.

In an August 2010 treatment note, the Veteran's PTSD symptoms described above were recorded, to include visual hallucinations of people fighting in combat and being easily startled and jumping, at loud noises.

In November 2010 the Veteran was admitted to the VA hospital's psychiatric ward as a result of suicidal ideation.  He reported that in the last six months he had worsening nightmares and flashbacks of his time in Vietnam, and feelings of guilt because he survived and so many of his friends were killed.  He also reported isolating himself from others so he does not hurt anyone, and that he is very anxious around being around people.  He reported panic attacks occurring every day lasting ten minutes or longer.  He reported visual hallucinations and auditory hallucinations, and being paranoid.  He reported poor sleep and irritability.  He reported his last suicide attempt was two years ago when he drove his car into a wall resulting in fracturing his shoulder.

In a statement in support of claim dated November 29, 2010, the Veteran wrote that his PTSD symptoms include re-occurrences/intrusive thoughts of small arms fire, rocket fire, mortar fire, booby trap explosions, and land mine explosions.  He asserted he had daily panic attacks with outbursts of anger, and that he argued with his wife constantly.  He stated he had problems with short-term and long-term memory, difficulty concentrating, problems sleeping, recurring nightmares about Vietnam, and that he avoids people as much as he can.  He wrote that PTSD is his primary diagnosis.

In the December 2011 substantive appeal, the Veteran asserts that he should be rated at 100 percent for his PTSD.  He writes that he needs to take psychotic mood stabilizers to keep from having panic attacks.

In a January 2012 treatment note, the Veteran's PTSD symptoms were recorded and a GAF score of 45 was reported.

In July 2015, the Veteran was admitted to the VA hospital's psychiatric ward for suicidal ideation and gesture, relating to thoughts of overdosing or shooting self.  Upon admission, the Veteran's PTSD symptoms were described as recurrent and intrusive thoughts of traumatic experience, recurrent nightmares, flashbacks, irritability, hypervigilance, and social isolation.

In a July 2016 VA examination, the Veteran's diagnosis was updated to note PTSD as his primary mental disease.  In addition to the symptoms noted throughout the Veteran's record, the examiner included lack of self-care, an inability to orient to time and place (thought it was Tuesday evening but it was Wednesday mid-afternoon), and could not remember who the Vice President of the United States is or who was the President before Obama.  He gave conflicting responses and when the examiner pointed this out, he was confident with both answers, unaware of the conflict.

In that examination, the examiner noted all the PTSD symptoms that applied to the Veteran:

Depressed mood; suspiciousness; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively;  chronic sleep impairment; memory loss for names of close relatives, own occupation, or own name; flattened affect; speech intermittently illogical, obscure, or irrelevant; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; spatial disorientation; persistent delusions or hallucinations; neglect of personal appearance and hygiene; disorientation to time or place.

An analysis of the evidence of record, including the credible statements of the Veteran, shows that the Veteran's PTSD symptoms, specifically the persistent auditory and visual hallucinations, and the persistent danger of hurting himself as shown in his multiple hospitalizations for suicidal ideations, along with his consistently low GAF scores, more nearly approximate the total occupational and social impairment of a 100 percent disability rating for PTSD.  Accordingly, the Board finds that an initial disability rating of 100 percent for the Veteran's PTSD is warranted for the entire period on appeal.

Regarding the Veteran's claim for TDIU, as found above, the Veteran is now in receipt of a 100 percent disability rating for his service-connected PTSD for the entire appeal period.  The receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot a pending claim for a TDIU, as a separate award of a TDIU predicated on another single disability may serve as the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, in this case, the Veteran has no other service-connected disabilities.  As such, his TDIU claim is moot.  38 C.F.R. § 4.16(a).


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 100 percent for PTSD is granted.

The Veteran's TDIU claim is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


